
	
		II
		111th CONGRESS
		1st Session
		S. 2606
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2009
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  Formaldehyde, polymer with methylphenol,
		  2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether and formaldehyde, polymer with
		  (chloromethyl)oxirane and methylphenol, 4-cyclohexene-1,2-dicarboxylate
		  2-propenoate.
	
	
		1.Formaldehyde, polymer with methylphenol,
			 2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether and formaldehyde, polymer with
			 (chloromethyl)oxirane and methylphenol, 4-cyclohexene-1,2-dicarboxylate
			 2-propenoate
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Formaldehyde, polymer with methylphenol,
						2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether (CAS No. 126901–56–2) and
						formaldehyde, polymer with (chloromethyl)oxirane and methylphenol,
						4-cyclohexene-1,2-dicarboxylate 2-propenoate (CAS No. 182697–62–7) (provided
						for in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
